DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 02/03/20
Claim Objections
Claims 3-18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 3-18 have not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 7,533,632 B2).
Regarding claims 1 and 19, Stone et al. discloses a boiler (Fig.3:10) and a method of using a boiler (col.1, lines 8-12), comprising:
an intermediate drum (Fig.3:21) comprising (A) an internal divider (Riser tubes in Fig.3) that is capable of dividing the intermediate drum into a clean section and a concentrated section, and (B) a channel (Fig.3:33) that is fluidly connected to the clean section, the channel running adjacent a sidewall (Fig.3:32) of the intermediate drum through the internal divider to a distal end (unlabeled right side of the Riser tubes in Fig.3) of the concentrated section;
a lower drum (Fig.3:20) comprising (A) an internal divider (Fig.3:34) that is capable of dividing the intermediate drum into a clean section and a concentrated section, and (B) a channel (Fig.3:15) that is fluidly connected to the clean section, the channel running adjacent a sidewall (Fig.3:32) of the intermediate drum through the internal divider to a distal end (unlabeled right side of 34 in Fig.3) of the concentrated section;
a furnace (Fig.3:16) defined by a furnace sidewall (Fig.1:26, 16a and 16b) and a baffle wall (Fig.1:28), wherein tubes (Fig.1:21) in a front portion of the furnace sidewall and a front portion of the baffle wall extend between the intermediate drum channel (Fig.3:33) and the lower drum channel (Fig.3:15);
a clean section steam generating bank (Fig.3:21) extending between the intermediate drum (Fig.3:21) clean section and the lower drum (Fig.3:20) clean section; 
a concentrated section steam generating bank (Fig.4:36 and 14) extending between the intermediate drum concentrated section and the lower drum concentrated section;
receiving a boiler (col.5, lines 52-57) that comprises:
an intermediate drum (Fig.3:21) comprising (A) an internal divider (Riser tubes in Fig.3) that divides the intermediate drum into a clean section and a concentrated section, and (B) a channel (Fig.3:33) that is fluidly connected to the clean section, the channel running adjacent a sidewall (Fig.3:32) of the intermediate drum through the internal divider to a distal end (unlabeled right side of the Riser tubes in Fig.3) of the concentrated section;
a lower drum (Fig.3:20) comprising (A) an internal divider (Fig.3:34) that is capable of dividing the intermediate drum into a clean section and a concentrated section, and (B) a channel (Fig.3:15) that is fluidly connected to the clean section, the channel running adjacent a sidewall (Fig.3:32) of the intermediate drum through the internal divider to a distal end (unlabeled right side of 34 in Fig.3) of the concentrated section;
a furnace (Fig.3:16) defined by a furnace sidewall (Fig.1:26, 16a and 16b) and a baffle wall (Fig.1:28), wherein tubes (Fig.1:21) in a front portion of the furnace sidewall and a front portion of the baffle wall extend between the intermediate drum channel (Fig.3:33) and the lower drum channel (Fig.3:15);
a clean section steam generating bank (Fig.3:21) extending between the intermediate drum (Fig.3:21) clean section and the lower drum (Fig.3:20) clean section; 
a concentrated section steam generating bank (Fig.4:36 and 14) extending between the intermediate drum concentrated section and the lower drum concentrated section; and 
using steam (col.5, lines 58-65) generated by the boiler.
Regarding claim 2, Stone et al. discloses that the clean section steam generating bank (Fig.3:21) is downstream of the furnace (Fig.3:16) and upstream of the concentrated section steam generating bank (Fig.4:36 and 14).
	Regarding claim 20, Stone et al. discloses that water (col.6, lines 5-14) is fed to the clean section of the steam drum. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798